IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

GEORGE LYONS,                            NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-4247

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed March 11, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

George Lyons, pro se, Petitioner.

No appearance for Respondent.




PER CURIAM.

      DISMISSED. See Mobley v. McNeil, 989 So. 2d 1215 (Fla. 1st DCA 2008).

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.